DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “struts” should be “the plurality of struts”. THE OBJECTION WAS PRESENTED PREVIOUSLY AND NOT ADDRESSED. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the limitation “two adjacent ones of the variable orientation guide vanes” renders the claim indefinite because its unclear if this is referring to the one or more variable orientation guide vanes or the plurality of variable orientation guide vanes. Claims 10 and 11 contain the same defect. 
Regarding claim 8, the limitation “a pair of variable orientation guide vanes” is referring to the one or more variable orientation guide vanes or a different set. Similarly, a first variable orientation guide vane and a second variable orientation guide vane raise the same issues. 
Regarding claim 14, the limitation “two adjacent variable orientation guide vanes” renders the claim indefinite because its unclear whether this is one or more variable orientation guide vanes or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll US 2010/0166543 in view of Moore et al. GB 2,405,184.
Regarding claim 1, Carroll discloses an assembly for a compressor section of a gas turbine engine, the assembly comprising: an outer shroud, labeled outer shroud, and an inner shroud, labeled inner shroud, defining a substantially annular gas path therebetween, the gas turbine has an annular flow path to accommodate the rotor shaft of the gas turbine, the gas path having a central axis 112 and extending axially along the central axis, the path is the fluid path flowing from the compressor to the turbine, a plurality of struts 116 extending radially in the gas path, the struts angularly spaced-apart around the central axis, see para. [0015], two adjacent struts defining a strut passage therebetween, the struts define a space in between each adjacent pair of struts to allow the air to pass through the compressor, the strut passage extending axially along the central axis between the leading edges of the two adjacent struts and trailing edges of the two adjacent struts, figs. 2-3 show a leading edge 122 and a trailing edge 142 of the struts. Carroll does not disclose a plurality of variable vane orientation guide vanes extending radially in the gas path, the variable orientation guide vanes uniformly angularly spaced apart around the central axis, one or more of the variable orientation guide vanes of the plurality of variable orientation guide vanes having a leading edge axially overlapping the strut passage at one or more orientations of the one or more of the variable orientation guide vanes. Rather, Carroll shows a strut having a variable flap at the end. 
	Moore discloses an improvement on a variable guide vane similar to that shown in Carroll, see US 5,314,301 on page 6. Referring to fig. 5, Moore shows a plurality of struts 46 and a plurality of radially extending variable vanes 48, the vanes 48b-d are formed within the gas passage between two adjacent struts 46a-b, the variable orientation guide vanes having a leading edge axially overlapping the strut passage at one or more orientation of the one or more variable orientation guide vanes, see overlap d, the variable orientation guide vanes uniformly angularly spaced apart around the central axis. Moore discloses a regular distribution of 3:1 variable vanes to stator vanes and thus the stator vanes are said to be evenly distributed about the central axis. Moore discloses the present arrangement of variable vanes to stator vanes allows for a higher inclination of the variable vanes than would be otherwise achievable without the risk of stalling so that a wider range of operating conditions can be accommodated to create an appropriate swirl of the incoming air to direct the air appropriately at the succeeding rotor. See page 9.
	It would have been obvious to replace the variable strut of Carroll, with the axially overlapping variable vanes of Moore, in order to provide a wider range of operating conditions without stalling. Id. 

    PNG
    media_image1.png
    761
    596
    media_image1.png
    Greyscale

	Regarding claim 2, Carroll, in view of Moore, discloses one of the plurality of struts is angularly positioned between two adjacent ones of the variable orientation guide vanes, and a first angular spacing between the one strut and a first of the two adjacent ones of the variable orientation guide vanes is substantially equal to a second angular spacing between the one strut and a second of the two adjacent ones of the variable orientation guide vanes. As seen in fig. 5 above, Moore shows that the spacing is regular 3:1, see page 4 for example, where the spacing between the struts and the variable vanes is regular. 
	Regarding claim 4, Carroll, in view of Moore, discloses a greater number of variable orientation guide vanes than struts by 3:1. 
	Regarding claim 5, Carroll, in view of Moore, discloses the one or more variable orientation have a trailing edge disposed outside of the strut passage. See Moore fig. 5. 

    PNG
    media_image2.png
    761
    596
    media_image2.png
    Greyscale

	Regarding claim 6, Carroll, in view of Moore, discloses the variable orientation guide vanes are axially positioned downstream of an axial position of maximum thickness of the struts. 
	Regarding claim 7, Carroll, in view of Moore, discloses the struts are uniformly angularly spaced apart around the central axis. Moore discloses a regular spacing of 3:1 above the central axis. 

    PNG
    media_image3.png
    761
    596
    media_image3.png
    Greyscale

Regarding claim 8, Carroll, in view of Moore, discloses the variable orientation guide vanes have a same axial position; and the variable orientation guide vanes include a pair of variable orientation guide vanes straddling a strut of the plurality of struts, the pair of variable orientation guide vanes being spaced apart from each other by a first circumferential distance, a first variable orientation guide vane disposed at a second circumferential distance away from one of the pair of variable orientation guide vanes in a first circumferential direction about the central axis; and a second variable orientation guide vane disposed at a third circumferential distance away from another of the pair of variable orientation guide vanes in a second circumferential direction about the central axis, the second circumferential direction being opposite the first circumferential direction; and the first, second, and third circumferential distances are measured along a radially outer surface of the inner shroud and are equal to each other. 
Referring to the annotated figure above, Moore shows all the vanes 48 are positioned at the same axial location, a pair of variable orientation guide vanes labeled pair, a first variable orientation guide vane labeled #1 and a second variable orientation guide vane where #2 is labeled, Moore states that there are 3:1 variable orientation guide vanes to struts regularly spaced about the engine thus #1 and #2 and the pair are evenly spaced apart and #1 and #2 are in opposite directions of one of the first and second pairs. 
	Regarding claim 9, referring to claim 1 above, Carroll discloses a gas turbine engine comprising: a compressor for pressurizing air, see 102, a combustor, see 104, in which the compressed air is mixed with fuel and ignited for generating a stream of hot combustion gases, and a turbine section, see 106, for extracting energy from the combustion gases, and a rotor downstream of the plurality of variable orientation guide vanes and configured to compress the air, see the immediately adjacent blade in Carroll fig. 1. Carroll, in view of Moore, discloses the details of the compressor as discussed in claim 1 above. 
	Regarding claim 10, Carroll, in view of Moore, discloses all limitations see claim 2 above. 
	Regarding claim 12, Carroll, in view of Moore, discloses all limitations see claim 6 above. 
	Regarding claim 13, Carroll, in view of Moore, discloses a plurality of struts angularly including the claimed strut 116 in Carroll and 46 in Moore, the struts are angularly spaced apart around the central axis and extending radially in the gas path. See claim 1 above. 

    PNG
    media_image4.png
    761
    596
    media_image4.png
    Greyscale

	Regarding claim 14, Carroll, in view of Moore, discloses a spacing, see d1, between the strut 46 and one of the plurality of variable orientation guide vanes closest to the strut is smaller than a spacing between two adjacent variable orientation guide vanes, see d2. 
	
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll, in view of Moore, as applied to claim 1 above, and further in view of Mielke et al. US 2017/0268537.
Regarding claim 3, Carroll, in view of Moore, discloses all elements except for one of the plurality of struts is angularly positioned between two adjacent ones of the variable orientation guide vanes, and a first angular spacing between the one strut and a first of the two adjacent ones of the variable orientation guide vanes is different from a second angular spacing between the one strut and a second of the two adjacent ones of the variable orientation guide vanes. Rather Carroll, in view of Moore show a regular spacing of the variable orientation guide vanes about the axis. 
Mielke teaches that stator vane assemblies may be spaced non-uniformly about the centerline 19. Mielke teaches that the nonuniform spacing provides for reduced induced rotor blade vibration amplitudes. See para. [0023]. 
It would have been obvious to an ordinary skilled worker to position at least two adjacent ones of variable orientation guide vanes differently with respect to the strut of Carroll, in view of Moore, as taught by Mielke, in order to reduce induced rotor blade vibration amplitudes. Id. 
Regarding claim 11, Carroll, in view of Moore, in further view of Mielke, disclose all elements, referring to claim 3 above. 

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
At the outset, the Examiner notes the objection to claim 7 presented in the non-final rejection and ignored in the response. The Applicant is obligated to correct all deficiencies or address why the alleged deficiencies are acceptable. 
Next, regarding the indefiniteness issues raised above, the Applicant alleges the amendments address the rejections previously presented. However, the claims recite “a plurality of variable orientation guide vanes” and further species that “one or more variable orientation guide vanes of the plurality of variable orientation guide vanes having a leading edge axially overlapping the strut passage” in claim 1. Claim 2 continues to recite that one of the plurality of struts is angularly positioned between two adjacent variable orientation guide vanes of the plurality of variable orientation guide vanes. Thus, its unclear whether the one of the plurality of struts must be between the one or more variable orientation guide vanes having a leading edge axially overlapping the strut passage or if the strut may be positioned between the two different variable orientation guide vanes of the plurality of variable orientation guide vanes that aren’t positioned axially as claimed. The Applicant’s amendments do not clarify the ambiguity. The remaining claims rejected under Section 112 are ambiguous for similar reasons.
The Applicant argues that there is no rationale underpinning in the rejection above. The Examiner disagrees. The motivation to combine is stated above as providing a wider range of operation.
The Applicant argues that Moore is seeking to replace a variable camber vane disclosed by US 5,314,301 but that the vane is more complex than that of Carroll and therefore, the teaching are not automatically analogous. The Examiner disagrees. While the vane of ‘301 may be more complex than that of Carroll, Moore expressly teaches in cases where the swirl angle of air entering the front of a stator ring is substantially constant it has been known to overcome the problems relating to variation in incidence angle by the use of variable camber guide vanes with fixed leading edge incidence. See page. 1. These known stator blades are divided longitudinally into a fixed leading edge portion and relatively pivotable trailing edge for imparting the adjustable swirl characteristics. Id. at page 2. The abrupt transition in the airfoil surfaces when the variable part of the vane is adjusted to its maximum inclination may, however, precipitate breakaway of the airflow as discussed above. Id. An attempt to overcome this problem was made in US 5,314,301… [but] in practice the complexity of the components of each individual vane and the resultant expense militate against the adoption of such vanes. Id. Thus, Moore expressly acknowledges the type of vane of Carroll has the disadvantage of causing flow separation when the vane is actuated to the maximum angle due to the abrupt nature of the transition between the vanes two sections. In fact, Moore states that other prior art references have attempted to solve the deficiencies of Carroll by adding more sections as taught in ‘301 but that the solution was overly complicated and expensive. The solution of Moore which allows for greater operational range being an alternative “better” solution than that of ‘301. Thus, the Applicant mischaracterizes the teachings of Moore. The Examiner disagrees and notes that Moore expressly teaches that the structure of Carroll may be improved with the invention since the improvement is to overcome known stator blades divided longitudinally into a fixed leading edge portion and a pivotable trailing edge that subject to flow separation. 
The Applicant asserts that the teachings of Moore is not made with respect to a variable stator of Carroll. However, the Applicant’s strained reading of the Moore reference conveniently omits the section preceding the cited portion on page 8 of the Applicant’s arguments. That is to say, Moore expressly states that the type of stator of Carroll is subject to flow separation due to the nature of the abrupt transition and thus directly contemplates improving devices similar to Carroll. 
The Applicant goes on to state that Carroll teaches away from the modification. The Applicant cites to para. [0004] of Carroll stating “[s]ome gas turbine engines include variable geometry inlet guide vanes that are positioned upstream of the compressors (also known as "fans" in some implementations) of the engines. Such an inlet guide typically includes a fixed strut and a movable flap positioned adjacent to and downstream of the fixed strut. The flap can be selectively positioned to alter deflection of airflow to downstream components of the engine. Unfortunately, some positions of the flap may result in unwanted airflow separation from the surface of the flap, resulting in a turbulent airflow. Such airflow tends to increases wear on the components downstream of the inlet guide vane.” However, the Applicant again omits the context of the statement. Referring to paras. [0005]-[0006], Carroll further states “[i]nlet guide vanes and gas turbine engine systems involving such vanes are provided. In this regard, an exemplary embodiment of an inlet guide vane for a gas turbine engine comprises: a fixed strut; and a variable flap located downstream of the fixed strut and being movable with respect thereto; the fixed strut having a leading edge, a trailing edge and side surfaces extending between the leading edge and the trailing edge, the side surfaces being asymmetric with respect to each other.” “An exemplary embodiment of an inlet guide vane assembly for a gas turbine engine comprises: multiple inlet guide vanes; a first of the inlet guide vanes having a fixed strut and a variable flap; the variable flap being located downstream of the fixed strut and being movable with respect thereto; the fixed strut exhibiting chordwise asymmetry operative to reduce a tendency of gas flowing along surfaces of the inlet guide vane to separate therefrom.” Referring to figs. 2-3, Carroll shows the type of stator vane expressly discussed by Moore and states that the improvement over the prior art discussed is to provide chordwise asymmetry to reduce flow separation. The Applicant appears to be alleging that the Carroll is stating that para. [0004] is alluding to a guide vane configuration of Moore, but on the contrary, Carroll appears to be improving on a similar guide vane to that shown in figs. 2-3 of Carroll and discussed by Moore as a known strut by providing asymmetry into the strut body. Thus, the guide vane discussed in Carroll of para. [0004] is found to be of the type shown in figs. 2-3 of Carroll but with a symmetric body. The Examiner disagrees that Carroll teaches away from the combination.
Lastly, the Examiner reminds the Applicant that "[w]hether a reference teaches away from a claimed invention [is a] question of fact." In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005). Our reviewing court has required the presence of disparaging or criticizing statements to find a teaching away. In re Fulton, 391F.3d1195, 1201 (Fed. Cir. 2004). Our reviewing court also has consistently held that prior art references must be considered as a whole. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721F.2d1540, 1550 (Fed. Cir. 1983). Considering a reference as a whole includes consideration of the reasons why a particular combination is discouraged. Where those reasons might not be a concern to those skilled in the art, a reference will not lead one skilled in the art away from a particular combination. See, e.g., In re Nehrenberg, 280 F.2d 161, 164 (CCPA 1960). Here, the Examiner finds no disparaging or criticizing statements, but rather to the contrary, a consistent references to the disadvantages of the prior art and a desirable solution taught by Moore to overcome the disadvantages. The Applicant does not cite to a basis as to why the combination would be discouraged when considering the prior art as a whole. Therefore, the Applicant’s arguments are not found convincing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741